pd

oOo eH IN DB WN FB W WH

NO NO NO bP HN KH HN KN HNO ew me ee
oOo nN Dn On BR WO NY —=—|&§ CF OO WN KH WA RP WH NY YK OC

 

Case 2:18-mj-00566-JPD Document6 Filed 12/11/18 Page 1of3

Magistrate Judge James P. Donohue

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

UNITED STATES OF AMERICA, NO. MJ18-566

Plaintiff, MOTION FOR DETENTION

ERNEST WAGNER,
. Defendant.

 

 

 

 

The United States moves for pretrial detention of the Defendant, pursuant to 18
U.S.C. 3142(e) and (f)

1. Eligibility of Case. This case is eligible for a detention order because this
case involves (check all that apply):

x! Crime of violence (18 U.S.C. 3156).

L] Crime of Terrorism (18 U.S.C. 2332b (g)(5)(B)) with a maximum sentence
of ten years or more.

C] Crime with a maximum sentence of life imprisonment or death.

CJ Drug offense with a maximum sentence of ten years or more.

MOTION FOR DETENTION - 1 UNITED STATES ATTORNEY

U.S. v. WAGNER/MJ18-566 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101

(206) 553-7970
So OH 4 HD WA BP WW HNO

NO NO NO HO NH NH HY HO KN. K- — = | ee = = ee Re
oOo TD DN MA BP WO NYO K=& CO OO WA DA A BR WH NO KK OC

 

 

C

2.

Case 2:18-mj-00566-JPD Document6 Filed 12/11/18 Page 2 of 3

Felony offense and defendant has two prior convictions in the four
categories above, or two State convictions that would otherwise fall within
these four categories if federal jurisdiction had existed.

Felony offense involving a minor victim other than a crime of violence.
Felony offense, other than a crime of violence, involving possession or use
of a firearm, destructive device (as those terms are defined in 18 U.S.C.

921), or any other dangerous weapon.

Felony offense other than a crime of violence that involves a failure to
register as a Sex Offender (18 U.S.C. 2250).

Serious risk the defendant will flee.

Serious risk of obstruction of justice, including intimidation of a
prospective witness or juror.

Reason for Detention. The Court should detain defendant because there

are no conditions of release which will reasonably assure (check one or both):

x
3.

Defendant’s appearance as required.

Safety of any other person and the community.

Rebuttable Presumption. The United States will invoke the rebuttable

presumption against defendant under 3142(e). The presumption applies because:

Probable cause to believe defendant committed offense within five years of

C]
release following conviction for a qualifying offense committed while on
pretrial release. —

C] Probable cause to believe defendant committed drug offense with a
maximum sentence of ten years or more.

[] Probable cause to believe defendant committed a violation of one of the
following offenses: 18 U.S.C. 924(c), 956 (conspiracy to murder or
kidnap), 2332b (act of terrorism), 2332b(g)(5)(B) (crime of terrorism).

MOTION FOR DETENTION - 2 UNITED STATES ATTORNEY
U.S. v. WAGNER/MIJ1 8-566 / 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
h—

No NY wo bo N bo N ob bo — —_ — — — —_ —_ — — —
Oo nN HD A FP WO NY —|&§ CO OO DB x> KH A F&F WO NH K& OC

 

 

Case 2:18-mj-00566-JPD Document 6 Filed 12/11/18 Page 3 of 3

x] Probable cause to believe defendant committed an offense involving a
victim under the age of 18 under 18 U.S.C. 1591, 2241, 2242, 2244(a)(1),
2245, 2251, 2251A, 2252(a)(1) through 2252(a)(3), 2252A(a)(1) through
2252A(a)(4), 2260, 2421, 2422, 2423 or 2425.

4. Time for Detention Hearing. The United States requests the Court

conduct the detention hearing:
At the initial appearance

(1 After a continuance of days (not more than 3)

DATED this 11" day of December, 2018.

Respectfully submitted,

ANNETTE L. HAYES
United States Attorne

 

MOTION FOR DETENTION -3 : UNITED STATES ATTORNEY

U.S. v. WAGNER/MJ1 8-566 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101

(206) 553-7970
